[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10158
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 0:95-cr-06031-DTKH-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,

                                               versus

NORMAN ROBINSON,

lllllllllllllllllllllllllllllllllllllll                           lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (July 12, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Norman Robinson, proceeding pro se, appeals the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on retroactive

Amendment 750 to the Sentencing Guidelines. Amendment 750 took effect on

November 1, 2011, and repromulgated as permanent the temporary emergency

Amendment 748, which, among other things, lowered the base offense levels for

particular crack cocaine quantities listed in U.S.S.G. § 2D1.1(c), pursuant to the

Fair Sentencing Act of 2010 (“FSA”), Pub. L. No. 111-220, 124 Stat. 2372. See

U.S.S.G. App. C, Amends. 748, 750. For the reasons set forth below, we affirm.

                                          I.

      In 1995, Robinson was convicted by a jury on one count of conspiring to

possess with intent to distribute crack cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and 846, and two counts of possessing with intent to distribute crack

cocaine, in violation of 21 U.S.C. § 841(a)(1). The probation officer calculated

Robinson’s guideline range using the 1994 version of the Sentencing Guidelines.

The officer initially assigned him a base offense level of 32, pursuant to U.S.S.G.

§ 2D1.1(a)(3) and (c)(6), because his offense involved at least 50 grams but less

that 150 grams of crack cocaine. However, because Robinson had at least two

prior felony convictions for a crime of violence, he qualified as a career offender

under U.S.S.G. § 4B1.1, resulting in a total offense level of 37. This offense level,

combined with a criminal history category of VI, yielded a guideline range of 360

                                          2
months to life imprisonment. The district court ultimately sentenced Robinson to

360 months in prison on all counts, to be served concurrently.

      Robinson subsequently filed the instant § 3582(c)(2) motion to reduce his

sentence, predicated on Amendment 750. The district court denied the motion,

reasoning that Robinson’s sentence calculation was based on the career-offender

guideline in § 4B1.1, not the amended crack cocaine guidelines in § 2D1.1.

Because his guideline range was not lowered by Amendment 750, a sentence

reduction under § 3582(c)(2) was not authorized.

                                         II.

      On appeal, Robinson concedes that he was sentenced as a career offender,

but argues that he is nevertheless entitled to receive a sentence reduction under

§ 3582(c)(2). He contends, essentially, that Amendment 750 was derived from the

FSA and, therefore, allows all defendants who were convicted of crack cocaine

offenses to receive sentence reductions, even if they were sentenced as career

offenders under § 4B1.1.

      We review a district court’s decision not to reduce a sentence pursuant to

§ 3582(c)(2) for abuse of discretion. United States v. Moreno, 421 F.3d 1217,

1219 (11th Cir. 2005). The district court’s legal conclusions regarding the scope

of its authority under the Guidelines are reviewed de novo. United States v.

                                          3
Moore, 541 F.3d 1323, 1326 (11th Cir. 2008). Under § 3582(c)(2), where a

defendant’s term of imprisonment was based on a guideline range “that has

subsequently been lowered by the Sentencing Commission,” a district court has

the discretion to reduce the sentence “if such a reduction is consistent with

applicable policy statements” of the Guidelines. 18 U.S.C. § 3582(c)(2). The

applicable policy statement, found in U.S.S.G. § 1B1.10, lists those guideline

amendments that may apply retroactively to reduce a sentence, and Amendment

750 (parts A and C only) is included in that list. U.S.S.G. § 1B1.10(c). However,

a sentence reduction is not authorized if the listed amendment “does not have the

effect of lowering the defendant’s applicable guideline range.” Id.

§ 1B1.10(a)(2)(B).

      In Moore, we faced the question of whether defendants who were sentenced

as career offenders under § 4B1.1 were eligible for § 3582(c)(2) relief in light of

Amendment 706, which, like Amendment 750, lowered the base offense levels for

certain quantities of crack cocaine under U.S.S.G. § 2D1.1(c). Moore, 541 F.3d

at 1325-27. We held that the defendants did not qualify for § 3582(c)(2) relief

because Amendment 706 had no effect on their guideline ranges, which were

calculated under § 4B1.1. Id. at 1327-30.

      In this case, Robinson was sentenced as a career offender under § 4B1.1,

                                          4
and, therefore, Amendment 750 had no effect on his guideline range. See U.S.S.G.

App. C, Amend. 750; Moore, 541 F.3d at 1327-30. Although Moore was decided

prior to the FSA’s enactment, nothing in the FSA alters the fact that § 3582(c)(2)

only allows sentence reductions if the defendant’s guideline range “has

subsequently been lowered by the Sentencing Commission,” and the Commission

did not lower Robinson’s career-offender guideline range through Amendment

750. See 18 U.S.C. § 3582(c)(2); FSA, Pub. L. No. 111-220, 124 Stat. 2372. In

this light, the district court had no authority to modify Robinson’s sentence under

§ 3582(c)(2) and did not err in denying his motion. See 18 U.S.C. § 3582(c)(2);

U.S.S.G. § 1B1.10(a)(2)(B).1 Accordingly, we affirm.

       AFFIRMED.




       1
         In his brief to this Court, Robinson cites extensively to Freeman v. United States, 564
U.S. __, 131 S.Ct. 2685, 180 L.Ed.2d 519 (2011) (plurality opinion). However, his reliance on
Freeman is misplaced. In that case, a plurality of Supreme Court Justices held that a district
court may grant a § 3582(c)(2) reduction where the defendant had received a specific sentence
pursuant to a plea agreement and the sentence was based on subsequently amended Guidelines.
See Freeman, 564 U.S. at __, 131 S.Ct. at 2691-95. Here, Robinson never entered into a plea
agreement, and, as previously explained, his guideline range was not based on subsequently
amended Guidelines.

                                                5